     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 1 of 16



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

             PROPOSED STIPULATED PROTECTIVE ORDER REGARDING
                     CONFIDENTIAL INFORMATION

       With the agreement of the Parties, to adequately and reasonably protect and

preserve the confidentiality of such information; to expedite the flow of information

between the Parties; and to serve the ends of justice, the Parties hereby stipulate to and

petition the Court to enter the following Stipulated Protective Order pursuant to Federal

Rule of Civil Procedure 26(c) to govern the disclosure, use, and handling by the Parties

and their respective agents, successors, personal representatives and assignees of certain

information and items produced and received in discovery in the above-captioned action.

       The Parties believe good cause exists for approving the stipulation because the

stipulation seeks to protect against injury caused by dissemination of protected documents,

information or tangible things. Protected documents, information or tangible things to be

protected include personally identifiable information about individuals other than the

named Plaintiffs, the disclosure of which could be prohibited by the Privacy Act or other



                                              1
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 2 of 16



law. However, the Privacy Act provides, as an exception, that such records may be

released “pursuant to the order of a court of competent jurisdiction.” 5 U.S.C.

§ 552a(b)(11). An order of this Court, therefore, would provide a basis for release of the

requested documents and records pursuant to the Privacy Act and Fed. R. Civ. P. 26(c).

The parties understand that such an order may not permit disclosure under all other laws.

       Additionally, the protected documents, information or tangible things to be

protected may include certain Government information from electronic databases,

administrative files, alien files (or “A-Files”), and other sources concerning individuals in,

and/or material witnesses to, this action, including certain categories of confidential

information generally restricted from unauthorized disclosure by statute or regulation.

       The protected documents, information or tangible things to be protected also

include all other protected documents, information or tangible things not identified above

that the Parties agree in writing or the Court orders qualify for protection under Federal

Rule of Civil Procedure 26(c).

       THEREFORE, IT IS HEREBY ORDERED as follows:

A.     Definitions

       1.    “Action” shall mean the case captioned LILIAN PAHOLA CALDERON

JIMENEZ,et al., v. KEVIN K. McALEENAN, et al., No. 1:18-cv-10225 (D. Mass).

       2.    “Confidential Information” shall mean information that, at the time of its

production in discovery in the action, or thereafter, is designated confidential by the

Producing Party because of a good faith belief that the information is not in the public

domain, or if in the public domain, is improperly in the public domain, and is (a) personal

financial, medical or other private information relating to an individual that would



                                              2
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 3 of 16



properly be redacted from any public court filing pursuant to Federal Rule of Civil

Procedure 5.2.; (b) the names, addresses, and alien registration number (“A number”) and

any other personally identifiable information covered by the Privacy Act, 5 U.S.C § 552a

and Federal Rule of Civil Procedure 5.2; (c) names, phone numbers, and email addresses

of federal employees, other than the names of “publicly facing” officials (to include Field

Office Directors, Deputy Field Office Directors, Assistant Field Office Directors, and their

superiors) or (e) federal law-enforcement-sensitive information, including but not limited

to, investigative files and techniques. The Parties shall designate information Confidential

in accordance with this section regardless of whether it contains their own or another

party’s confidential information.”

       3.    “Challenging Party” shall mean any party who challenges the designation of

information as Confidential Information under this Protective Order.

       4.    “Designating Party” shall mean the party or other person producing in

discovery in the Action, any information that the Producing Party seeks to designate and

have treated as Confidential Information pursuant to this Protective Order.

       5.     “Disclose” (or forms thereof) shall mean to distribute, provide, or otherwise

make available for access, viewing, or copying. “Disclose” shall include the actual

covered document or item as well as the contents or information contained therein, such

that disclosing a copy, summary, paraphrasing, or characterization would be considered a

disclosure of the document itself for purposes of this Protective Order.

       6.    “Document” shall mean all items listed in Federal Rule of Civil Procedure

34(a)(1)(A) & B.




                                             3
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 4 of 16



       7.      “Producing Party” shall mean the person or party producing in discovery in

the Action.

       8.      “Receiving Party” shall mean any party who receives information that has

been designated as Confidential Information.

B.     Purpose, Scope, and Limitations of Protective Order

       1. This Protective Order applies to discovery, pre-trial and (to the extent approved

by the Court) trial and post-trial proceedings in this action, whether the Documents are

produced by a Party or a person or entity who is not a party to this action (“Third Parties”

or singularly, “Third Party”). This Order binds the Parties and their respective agents,

successors, personal representatives, and assignees. In addition, this Protective Order

governs documents, electronic data, and any other forms of information produced or

voluntarily exchanged in this Litigation by any Party or non-parties, including any

“Writings” (as that term is defined in Rule 1001 of the Federal Rules of Evidence); all

discovery contemplated by Rules 26 through 36 of the Federal Rules of Civil Procedure,

including responses to all written discovery requests and demands, and deposition

testimony and exhibits, however recorded; and any other written, recorded, or graphic

matters (collectively “Protected Material”).

       2.      Nothing in this Protective Order supersedes existing independent statutory,

law enforcement, national security, or regulatory obligations imposed on a Party, and this

Protective Order does not prohibit or absolve the Parties from complying with such other

obligations.

       3.      This Protective Order shall not prejudice in any way any Party’s ability to

challenge the use or disclosure of information other than information designated as



                                               4
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 5 of 16



Confidential Information under this Protective Order in this Action. A Party’s compliance

with the terms of this Protective Order shall not operate as an admission that any particular

material is or is not (a) confidential, (b) privileged, or (c) admissible in evidence at trial.

        4. The protections conferred by this Protective Order do not cover any

information that (i) is properly in the public domain; (ii) becomes part of the public

domain after its disclosure to a Receiving Party as a result of publication not involving a

violation of this Protective Order, including becoming part of the public record in this

Action through trial or otherwise; or (iii) is known to the Receiving Party prior to the

disclosure or obtained by the Receiving Party after the disclosure from a source who

obtained the information lawfully and under no obligation of confidentiality to the

Producing Party.

        5.    This Protective Order does not govern the use by the Parties of Confidential

Information in open court at any hearing or trial, but the Parties reserve the right to seek

relief from the Court in connection with the intended use of Confidential Information in

any such hearing or trial. [See also paragraph (E)(8) below (providing advance notice to

Producing Party prior to use of Confidential Information in open court or in support of a

dispositive motion).]

        6.    This Protective Order governs the disclosure, use, and handling of all

Confidential Information, regardless of the format or medium in which such Confidential

Information is generated, stored, or maintained.

        7.    Nothing in this Protective Order shall restrict the right of any Producing

Party to use its own Confidential Information for any purpose whatsoever, but if any such

use results in a disclosure that causes the Confidential Information to lose its designation



                                                5
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 6 of 16



as Confidential Information, then it shall no longer be subject to any protection under this

Protective Order.

       8.    This Protective Order applies only to disclosures, uses, and handling of

Confidential Information occurring after the entry of this Protective Order.

       9.    Neither the termination of this Action nor the termination of employment of

any person who has had access to any Confidential Information shall relieve such person

of his or her obligations under this Protective Order, which shall survive.

       10. Any party may at any time seek modification of this Order by agreement or,

failing agreement, by motion to the Court.

C.     Designations.

       1.    Designations of Confidential Information shall be made by the Producing

Party, prior to or at the time of production, except as otherwise provided by this Protective

Order. Protected Material may be designated as “CONFIDENTIAL INFORMATION,”

“PROTECTED MATERIAL” or “PROTECTED MATERIAL – ATTORNEYS’ EYES

ONLY,” if the Producing Party believes in good faith that such material is covered by this

Protective Order. A Party may designate material that it obtained from a Third Party or the

opposing party pursuant to this Protective Order, if it believes in good faith that it qualifies

as Protected Material under this Order.

       2.    The Designation of Confidential Information should be limited only to those

Documents or portions of Documents that qualify under the appropriate standards or under

the definition of “Confidential Information” in Section A(2) of this Protective Order.

       3.    For documents produced in paper or an electronic form that allows

endorsements or similar designation on the image, the designation shall appear by the



                                               6
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 7 of 16



inclusion of the marking of “Confidential, Subject to Protective Order Dkt. No [ ]” on

each page of the document asserted to contain Confidential Information. For electronic

information that is provided in native form or a format that is not amenable to visible

endorsement on the image, the file name(s) shall begin with “Confidential”.1 The media

on which the Confidential Information is provided (e.g., CD, DVD, external hard drive)

also must be and remain plainly labeled with “Confidential: Subject to Protective Order”

unless and until the protection of the data within the media is removed. Any copying or

transferring of electronic files that are designated as Confidential Material must be done in

a manner that maintains and the protection for all copies, including, but not limited to, in

the filename(s) and the location where the copies are stored and users’ access thereto.

        4.    For interrogatory answers and responses to requests for admissions,

designation of Confidential Information shall be made by placing within each

interrogatory answer or response to requests for admission asserted to contain Confidential

Information the following: “Confidential: Subject to Protective Order.”

        5.    For depositions, designation of Confidential Information shall be made

during the deposition on the record that should include reasons for the assertion, or by

letter from counsel within thirty (30) days of receipt of the official deposition transcript or

copy thereof (or written notification that the transcript is available), listing the specific

pages and lines of the transcript and/or any exhibits that should be treated as Confidential

Information. The entire deposition transcript (including any exhibits not previously

produced in discovery in this Action) shall be treated as Confidential Information under




1
 The original metadata of the native files should be retained pursuant to the parties’
agreement.
                                                7
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 8 of 16



this Protective Order until the expiration of the above-referenced 30-day period for

designation, except that the deponent (and his or her counsel, if any) may review the

transcript of his or her own deposition during the 30-day period subject to this Protective

Order and the requirement of executing the certification attached as Exhibit A. After

designation of Confidential Material is made, the front of the original and each copy of a

deposition transcript containing Confidential Information shall be labeled according to

Section C(1). If the deposition was filmed, both the recording storage medium (i.e. CD or

DVD) and its container shall be labeled according to Section C(1).

       6.    If it comes to a Producing Party’s attention that information designated as

       Confidential Information does not qualify or no longer qualifies for protection, the

Producing Party must promptly notify all Parties that it is withdrawing the designation for

the applicable information. [See paragraph (D)(7) below (providing for re-production of

information after designation is removed or withdrawn).]

D.     Challenging Confidential Designations

       1.    A Challenging Party shall not be obliged to challenge the propriety of a

Confidential Information designation at the time made, and a failure to do so shall not

preclude a subsequent challenge thereto.

       2.    The Challenging Party shall initiate a challenge to the designation of any

Confidential Information under this Protective Order by providing to the Designating

Party (a) written notice of each designation it is challenging and (b) a description of the

basis of each challenge.

       3.    The Challenging Party and the Designating Party shall attempt to resolve

each challenge in good faith and must begin a meet and confer process within fourteen



                                              8
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 9 of 16



(14) calendar days after the Designating Party receives notice from the Challenging Party.

During the conferring process, the Challenging Party must convey its basis for the

challenge and the Designating Party must have an opportunity to review the applicable

documents and either keep or change the designation. If the challenged designation(s) total

100 pages or less, the Designating Party must communicate its decision to the Challenging

Party within fourteen (14) calendar days after receipt of notice of the challenge. For

designation(s) totaling more than 100 pages, the parties, acting in good faith, shall agree

on a reasonable time for the Designating Party to advise the Challenging Party of its

decision.

       4.    If the Designating Party decides to withdraw its designation, it shall give

notice of this change to all parties. [(See paragraph 7 below (providing for re-production

of information).]

       5.    If the Challenging and Designating Parties cannot come to a resolution

within the time set forth in paragraph 3 above, or as otherwise agreed, the Challenging

Party may file a motion seeking a determination from the Court.

       6.    Any information designated as Confidential Information pursuant to and after

the entry by the Court of this Protective Order shall be treated as Confidential Information

until such time as (a) the Designating Party agrees that it shall no longer be treated as

Confidential Information or (b) the Court rules that such information should not be treated

as Confidential Information.

E.     Disclosure, Use and Handling of Confidential Information

       1.    A Receiving Party may use Confidential Information in connection with this

Action only for litigating, defending, or attempting to settle this Action, and shall disclose



                                              9
    Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 10 of 16



such Confidential Information only in accordance with the terms of this Protective Order.

       2.      Counsel of record are responsible for employing reasonable measures,

consistent with this Protective Order, to control access to and secure distribution of

Confidential Information.

       3.      Confidential Information shall only be disclosed, summarized, described,

characterized, or otherwise communicated or made available in whole or in part to the

following persons:

            a. Counsel (including outside counsel) for the Parties, including associated

personnel necessary to assist counsel in this Action, such as litigation assistants,

paralegals, and litigation support, information technology, information or records

management, investigative, secretarial, or clerical personnel;

            b. Current employees of the Parties who are assisting with respect to this

Action;

            c. The class member to whom the information pertains, or their family

members or attorneys;

            d. Any person with prior authorized access to the Confidential Information;

            e. Court reporters and other persons not employed by this Court, retained to

record or transcribe testimony or argument at interviews or depositions in connection with

this Action;

            f. Witnesses, potential witnesses, and deponents, including their counsel;

            g. Photocopying, data processing, and other support services that are

reasonably necessary to litigation in this Action;

            h. Retained expert witnesses and consultants;



                                              10
       Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 11 of 16



               i. Mediators or arbitrators; and

               j. This Court (including any judicial officer to whom this Court may refer this

matter for settlement purposes), jurors, and Court personnel, including persons recording

or transcribing testimony or argument at a conference, hearing, trial, or appeal in this

Action.

          4.    Disclosure to the persons referenced in subsections (E)(3)(f)-(h) above may

only occur after the person to whom the disclosure is being made has been given a copy of

this Protective Order and has signed a declaration in the form attached hereto as “Exhibit

A.”2

          5.    Persons receiving Confidential Information pursuant to the terms of this

Protective Order are prohibited from disclosing it to any person except in conformance

with this Protective Order.

          6.    Unless the Designating Party gives written permission, all Confidential

Information that is filed with the Court must be (1) filed under seal or in camera in

accordance with the Court’s Local Rules and procedures, and/or (2) redacted from any

filing that is publicly available. Local Civil Rule 83.6.11 sets forth the procedures that

must be followed and the standards that will be applied when a party seeks permission

from the Court to file material under seal. The Parties will attempt, to the extent possible,

to minimize the volume of material that must be filed under seal.

          7.    If a Receiving Party or anyone subject to this Protective Order receives a

subpoena under Fed. R. Civ. P. 45 (or an equivalent mechanism under state law) seeking



2
 Except, as pertaining to category E(3)(f), the witness, potential witness, deponent, or
their counsel also falls within another listed category of individuals authorized to receive
Confidential information, outside the grouping of E(3)(f)-(h)
                                                  11
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 12 of 16



Confidential Information as designated in this Action, the Receiving Party or such

individual shall promptly notify the Designating Party and shall not disclose any

Confidential Information until the Designating Party has had a reasonable opportunity to

inform the subpoenaed person either (a) the Designating Party does not object to the

production of the Confidential Information or (b) that that the Designating Party will seek

appropriate relief or protection from the proper Court to prevent the production. The

Designating Party shall bear the burden and expense of seeking protection of its

designated Confidential Information, and nothing in this Protective Order should be

construed as authorizing or encouraging a subpoenaed person to disobey a lawful directive

from this or another court.

       8.    If the need arises for any party to publicly disclose Confidential Information

in a proceeding in open Court, it may do so only after giving seven (7) days’ notice to the

producing party who, after a good faith effort to meet-and-confer, may seek additional

relief from the Court.

F.     Inadvertent Production of Confidential Information

       1.    Nothing herein shall be deemed or construed as a waiver of any applicable

privilege, right of privacy, or proprietary interest with respect to any information or item.

The Parties agree to follow Fed. R. Civ. P. 26(b)(5)(B) with respect to any inadvertently or

unintentionally produced or disclosed Confidential Information.

       2.    If a Receiving Party learns that, by inadvertence or otherwise, it, or a person

to whom it has disclosed Confidential Information in accordance with this Protective

Order, has disclosed Confidential Information to any person or in any circumstance not

authorized under this Protective Order, the Receiving Party shall, upon learning of the



                                              12
     Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 13 of 16



unauthorized disclosure: (a) promptly notify the person(s) to whom the unauthorized

disclosure was made that the unauthorized disclosure contains Confidential Information

subject to this Protective Order; (b) promptly make all reasonable efforts to obtain the

return of the Confidential Information and to prevent further unauthorized disclosures of

the Confidential Information, including requesting the person who received the

unauthorized disclosure to agree to be bound by the terms of this Protective Order by

executing a declaration in the form attached as “Exhibit A”; and (c) within five (5)

calendar days notify the Producing Party and all other Parties of the identity of the

person(s) to whom the unauthorized disclosure was made, the circumstances surrounding

the disclosure, and the steps taken to prevent any use or further disclosure of the

Confidential Information that was the subject of the unauthorized disclosure.

G.     Disposition of Documents Containing Confidential Information

       1.    Except as provided in this Protective Order, within 90 days of the final

termination of this Action, whether by settlement, judgment, or other disposition or

conclusion and all appeals or opportunities to appeal therefrom, a Receiving Party shall

take reasonable steps either to (a) destroy or delete all received items designated by

another party as Confidential Information or (b) return them to the Designating Party,

depending upon the Designating Party’s stated reasonable preference, except materials

that exist on back-up tapes or similar systems. Materials that exist on back-up tapes,

systems, or similar storage need not be immediately deleted or destroyed, and, instead,

such materials overwritten and destroyed in the normal course of business. Until they are

overwritten in the normal course of business, the Receiving Party will take reasonable

steps to limit access, if any, to the persons necessary to conduct routine IT and



                                             13
    Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 14 of 16



cybersecurity functions. In the course of disposing of information in its possession under

this paragraph, Receiving Party also will take reasonable steps to notify persons to whom

it distributed Confidential Information pursuant to this Order that such information should

be returned to Receiving Party or destroyed by the person possessing the information with

written confirmation to Receiving Party.

           a. For material that contains or reflects Confidential Information, but that

constitutes or reflects counsel’s work product, or that of retained consultants and experts,

counsel of record for the Parties shall be entitled to retain such work product in their files

in accordance with the provisions of this Protective Order, so long as it is and remains

clearly marked to reflect that it contains Confidential Information subject to this Protective

Order.

           b. Counsel of record for the Parties shall also be entitled to retain an archival

copy of all pleadings; affidavits; motion papers; trial, deposition, and hearing transcripts;

legal memoranda; correspondence; deposition and trial exhibits; expert reports; briefs;

other papers filed with the Court; and any other parts of the trial record, even if such

material contains Confidential Information, so long as such material is and remains clearly

marked to reflect that it contains Confidential Information. Even after the final disposition

of this Action, the terms of this Protective Order shall continue to govern the disclosure,

use, and handling of any Confidential Information unless and until its Designating Party

agrees otherwise in writing or a court order directs.

           c. In particular, attorneys for the United States may maintain copies of any

documents designated Confidential in their case file for this case, and may maintain copies

of any notes or summaries containing such Confidential material in their case file for this



                                              14
    Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 15 of 16



case, subject to 44 U.S.C. § 3101, et seq., and 5 U.S.C. § 552, et seq.



Stipulated to and respectfully submitted this 30th day of July, 2019.



     Counsel for the Respondents               Counsel for the Petitioners

     JOSEPH H. HUNT                            /s/ Kevin S. Prussia
     Assistant Attorney General                Kevin S. Prussia (BBO # 666813)
                                               Michaela P. Sewall (BBO # 683182)
     WILLIAM C. PEACHEY                        Jonathan A. Cox (BBO # 687810)
     Director                                  Stephen Provazza (BBO # 691159)
     Office of Immigration Litigation          Colleen M. McCullough (BBO # 696455)
                                               WILMER CUTLER PICKERING
     ELIANIS N. PEREZ                            HALE AND DORR LLP
     Assistant Director                        60 State Street
                                               Boston, MA 02109
     /s/ William H. Weiland                    Telephone: (617) 526-6000
     WILLIAM H. WEILAND                        Facsimile: (617) 526-5000
     (BBO # 661433)                            kevin.prussia@wilmerhale.com
     Trial Attorney                            michaela.sewall@wilmerhale.com
     U.S. Department of Justice, Civil         jonathan.cox@wilmerhale.com
     Division                                  stephen.provazza@wilmerhale.com
     Office of Immigration Litigation,
     District Court Section                    Matthew R. Segal (BBO # 654489)
     P.O. Box 868, Ben Franklin Station        Adriana Lafaille (BBO # 680210)
     Washington, DC 20044                      AMERICAN CIVIL LIBERTIES UNION
     (202) 353-4419                            FOUNDATION OF MASSACHUSETTS, INC.
     (202) 305-7000 (facsimile)                211 Congress Street
     william.h.weiland@usdoj.gov               Boston, MA 02110
                                               (617) 482-3170
     EVE A. PIEMONTE, BBO No.
     628883                                    Kathleen M. Gillespie (BBO # 661315)
     Assistant United States Attorney          Attorney at Law
     United States Attorney’s Office           6 White Pine Lane
     1 Courthouse Way, Suite 9200              Lexington, MA 02421
     Boston, MA 02210                          (339) 970-9283
     (617) 748-3100
     Eve.Piemonte@usdoj.gov




                                             15
   Case 1:18-cv-10225-MLW Document 316 Filed 07/30/19 Page 16 of 16



IT IS SO ORDERED.




Dated: ___________________________   _______________________________
                                     Honorable Mark. L. Wolf
                                     United States District Judge




                                     16
